Title: John Quincy Adams to Thomas Boylston Adams, 20 August 1800
From: Adams, John Quincy
To: Adams, Thomas Boylston


					
						
							No: 12.
							Waldenberg. 20. August. 1800.
						
						The shortness of my paper, & of my time yesterday abridged my discription of the natural ruins at Adersback, one of the most curious objects we have yet viewed upon this journey. As I was closing my letter, the king & queen passed under our windows, on their way to Furstenstein. There, a double entertainment combining the fashionable amusements of antient & modern times, a carousel & a masquerade was prepared for them.
						The carousel was in a style of great splendour & magnificence. The sixteen knights, the herald and the bannerest were clad, not in

armour, but in the fashionable full dress of the age of Charles the fifth & Francis the first. The ceremonies were performed with rigorous accuracy according to the usages of chivalry. The exercises of the knights were in themselves nothing at all. The highest proof of skill was to take a ring, from the hand of a statue, with the point of the spear, upon an horse in full gallop. Even this, very few of them succeeded in doing. At any riding amphitheatre in Europe, or America, may be seen for half a crown the same things performed with infinitely more skill & address, but the close adherence to the forms usual in the times when knighthood was its glory; the pomp & solemnity of the representation; the contrast between the grandeur of the spectacle, & the old ruin’d walls, the relics of five centuries, & between the romantic wildness of the extensive prospect around, & the crowded thousands, who were present to see the show, all contributed to produce a pleasing effect. The four most successful knights received medals of different value proportioned to the degree of the prize they obtained. The queen hung the medals upon their necks. It was expected that after the names of the victors had been proclaimed, & the herald had thrice called out to ask, if any knight were yet disposed to dispute the prizes adjudged a strange would appear & enter the lists to renew the contest for the first medal, but this expectation was disappointed.
						The masked ball was given in the house, where the count now resides, an elegant & richly furnished modern building, which was illuminated upon the occasion. There were scarcely any masks in character, & no attempt was made by those, that were, to support them. Upon the whole it was very dull. The principal company consisted of the knights, who had performed at the carousel & their ladies; three quarters of these to say the least were dissatisfied at the issue of the day, in which as is very common on such occasions, the race was not to the swift, nor the battle to the strong; for it so happened that the very best riders of the company failed in obtaining any one of the prizes. Thus the countenances in shade, & the multitude of black dominos, with unmeaning, or hideous masks, gave the whole rather the appearance of a funeral procession, than of an high festivity. We stayed not more than half an hour, & a little after midnight returned to our inn at Waldenberg.
					
					
						
							Schweidnitz. 21. August. Thursday.
						
						Yesterday afternoon we came from Waldenberg, three german miles, to this town. About half way between the two places we

descended from the hill upon which Fürstenstein is situated, & leaving the small town of Freyberg at our left hand, enterred upon a very extensive plain, which admirably contrasts with those mountanous regions, where we have so agreably passed about four weeks. The mountain towns properly so called are five, from four of them, Hirschberg, Schmiedeberg, Landeshut, & Waldenberg, my last letters to you are dated. Upon our return we hope to see the fifth, which is Greiffenberg, & is situated just upon the borders of Saxony. We have now gone through the most interesting part of our journey. The mountain towns & the mountains themselves, with their inhabitants, have a peculiar character, distinct even from that of the rest of Silesia, & much more so from the other Prussian provinces. Their distance from the sea & even from all inland navigation, secludes them from that great & continual intercourse with the rest of the world, which according to Yorick’s happy illustration, effaces the appropriate stamp, at the same time that it gives the highest polish to human characters. Accordingly we find something original & characteristic in almost every individual we meet— As their country is seldom visited by strangers, their hospitality is cordial, warm, confiding, & carried sometimes so far as would be troublesome, if gratitude could admit any thing to be troublesome, which proceeds from such good intentions. The habitual industry so general among them preserves them from that excessive poverty, & those vices, which are prevalent in some countries still more favored by nature, though even here the comfort of the great mass of the people is so much inferior to what their industry deserves, that humanity cannot contemplate their condition without a sigh of compassion. Yet they have a priviledge very unusual in the prussian dominions; a great & valuable priviledge, the worth of which they fully know, & in which they take a proper pride. It is that of having no soldiers quartered upon them; no troops in garrison. This circumstance alone would be sufficient to produce an immense difference between the character of the people here, & that of their less fortunate fellow subjects. Instead of that perpetual, unvaried & disgusting view of Idleness, & misery & vice, with the uniform on the back, & the gun in the hand, it is truly refreshing to the soul, to see towns & villages, & I might almost say the very mountain wilds teeming with active & useful labour. In consequence of this exemption too, that reverence for the military character, which the policy of the state has rendered necessary in Prussia, extends not here. To go through the exercises of a review is not considered as the most exalted of all mortal

accomplishments; nor is an epaulette the golden image before which all the people must prostrate themselves in sign of worship. The badges of monarchy being thus remote, & the nobility, who reside in the province having generally their houses in the country, the manners of the people in the towns have more of a republican, than a monarchical cast, & the general equality among the citizens gives them a social turn, which I have seldom seen in other parts of Germany. In every one of the towns we found some institution, of an assembly where the citizens in confortable circumstances, with their families, meet once a week, or oftener to enjoy the pleasures of conversation & social amusements.
						Yet however interesting the sight of this country may be to a traveller passing through it, at this season of the year, its attractions are counterbalanced by too many inconveniences to make it an inviting place for a permanent residence. We have had ample occasion to convince ourselves that the representations of the prussian travellers in these regions, who make Saturnian times roll round again, to bless this land with innocence & happiness, are greatly exagerated to say the least. Those passions, which in the more closely accumulated societies of mankind, contribute to make human life miserable, being here confined to a narrower sphere, & applied to smaller objects are still active to make it uncomfortable. The climate is at least by ten degrees of latitude more rigorous, than that of the same parallel upon level ground. Those mountain tops, where we were regaled with refreshing breezes, are almost the whole year round swept with chilling blasts. Those trees, which now wave their verdure over the brows of the hills, three quarters of the year stretch forth their leafless branches, as if to implore the mercy of an unrelenting sky. Those fields, which now seem to exult under the burden of their fertility, six months of the twelve lie bleaching under a thick crust of snow. The transitions from heat to cold even at the fairest season, are so great, so frequent & sudden, as often to prove pernicious to the health; & scarcely any of the fruits of temperate regions here enjoy enough of the genial warmth of the sun to attain maturity. If one were to give full credit to Zöllner, the most moderate of the Prussian tourists in Silesia, one would suppose beggary to be a thing unheard of on the Silesian side of the mountains, but that the instant you set your foot into Bohemia, they swarmed round you by thousands— The superior condition of the Silesians is indeed very clearly & even strongly marked in this particular, as the beggars are certainly more numerous on the

Bohemian side. But even on the other, we were not fortunate enough to pass a single day without meeting more than one beggar, & the train of women & children, who followed us to the Zackenfall, gasping for a dryer, was as numerous, as that which pursued us among the ruins of Adersbach.
						The accomodations for travellers upon the mountains themselves, are very miserable, but in the towns, the inns are rather above the average of public houses in Germany. Almost every where we found good butter, bread, coffee, milk & water. The water indeed which trickles down the sides of the mountains in ten thousand streams, which you pass at almost every tenth step you take, is so clear & cool, that some self controul is necessary to avoid drinking it while you are sweating under the toil of the ascent. The mountaneers however take no precautions of this kind, but freely drink from the brooks at the very moment when they are in the profusest perspiration. If I were a Physician I should perhaps enquire whether the goitres, of which we have heard so much upon the mountains of Switzerland, & which are by no means uncommon upon these, are not partly imputable to this carelessness.
						Just on this side of Freyberg upon our ride hither, we stopped & I went down into a lime pit, which was close by the side of the road. Its depth might be about 120 feet. At the same place there was formerly a quarry of marble, which is now exhausted. We saw one furnace, in which they were burning lime stone; it was in the open air; like a deep kettle sunk into the ground, upon which they lay alternately a layer of coal, & a layer of stone, which they keep thus continually burning, the whole summer through. At the bottom of the pit, were small ponds of water, which some of the workmen were employed in pumping out. There was a mashine on the top, like those used under the Adelphi buildings, to answer the same purpose. We saw one large block of the marble, which was formerly drawn from the quarry. It was a bluish stone, with a very small mixture of white; apparantly a marble of the most ordinary kind. The works have been carried on about thirty years.
						Schweidnitz is a large & handsomely built town, containing about six thousand inhabitants with a garrison usually of about two thousand men. It is chiefly remarable as one of the three fortresses, (Silberberg & Glatz, are the two others) upon which the fate of Silesia, in the wars between Austria & Prussia, must always depend. But as the place is situated in the midst of a large plain, & has not even a navigable river running before it the place is far from strong,

& mere art has never yet contrived a fortification, which is not capable to subdue. Schweidnitz therefore has never been able to stand a long siege, & in the seven years war, was four times taken & retaken. The catholics in the town are in the proportion of one, to four protestants. There are four cloisters, but like most of the Silesian convents they are almost entirely without monks, or nuns; excepting one of the order of St: Ursula, where seven & twenty poor sisters bewail their virginity, & of which my wife can give a better account than I can, as the good nuns according to the rules of their order hold the male sex too much in abomination to admit any of us publickly within their walls.
						I am sorry to say that Sweidnitz is not yet ashamed to enjoy the priviledge of suffering no jews within the town. The occasion, which gave rise to this ridiculous & barbarous regulation is represented in a picture, which yet disgraces the catholic church in the town— under which is a german inscription relating the story after the catholic fashion. It relates that about the year 1450, certain jews obtained possesion of a consecrated host, which they treated with contempt & indignity—which the picture further explains by representing two of the jews as stabbing the wafer with daggers, & the wafer of course as streaming with blood— For this offence ten jews & seven of their wives were burnt at the stake, & the town was formally priviledged never again to be contaminated with the presence of a jew.
						This catholic church was first built by Bolko, the little, the last duke of Schweidnitz, & the same pious personage, whose gradations of greatness were so accurately measured upon the inscription at Grussau. It has gone through various adventures, & a singular succession of proprietors, & finally belonged to the jesuits untill the abolition of their order in 1775. It has highest steeple in all Silesia, from which there is an extensive & beautiful prospect of the wide plains, which surround the town, to the distant mountains, which look like a wall round the horizon.
						The lutheran church was one of the three, which were stipulated to be built in Silesia, by the treaty of Westphalia; the priviledge was granted upon condition that the fabric should only be of wood & plaister, which gives it on the outside the appearance of a barn. But as a compensation for this external restraint the Lutherans indulged themselves by ornamenting more profusely the inside of the church, & it is sufficiently spacious to contain a congregation of five

thousand persons. It assembles nearly that number in their devotions almost every sunday, to this day.— In general, we find the churches very well filled on Sunday, in every town, which have had an opportunity to visit at that time.
						This morning the queen passed through this town on her way to Glatz. She was received with much ceremony, & a procession of twelve pretty maidens clad in white, went with an address to her & some small presents. We have spent the day here partly for the purpose of letting her majesty get so far before us, as not to deprive us of lodging place at the inns, & of post horses on the roads.
						Your’s,
					
				